DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on July 8th 2022 has been entered. Claims 1 and 9  have been amended with  claims 1 - 18 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 10 -12, filed July 8th 2022, with
respect to the rejections of claims 1-18 under 35 U.S.C. §103 have been fully
considered but they are not persuasive.
Applicant argues that "after inserting the one or more intermediate results into the at least one intermediate result queue, modifying executing of said query over the graph data from using the breadth-first traversal techniques in the intermediate results production mode to using depth-first traversal techniques to produce one or more results for the query in a final results production mode," as recited in amended claim 1. 
Examiner respectfully disagrees and submits the Chen reference in combination with Deng teaches the amendment as recited. The Che reference teaches placing outgoing edge requests; incoming edge requests such as “intermediate results” into each queue and the Deng reference teaches wherein an intersection is realized changing from a breadth-first traversal to a depth-first traversal. Therefore the combination of the aforesaid reference teach the recitation of the independent claims as amended. Dependent claims inherit the same defect and are rejected accordingly. 

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 3, 7 - 9, 11, 15 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (United States Patent Publication Number 20210089580), in view of Harris et al. (United States Patent Publication Number 20150261817), hereinafter referred to as Harris and in further view of Chen et al., (United States Patent Publication Number 20180039710) hereinafter Chen
Regarding claim 1 Deng teaches  a computer-executed method (Fig. 9 method [0023]) comprising: executing, by a database server instance (distributed graph database [0026])  a query over graph data (querying graph data [0028]) maintained in a graph database (distributed graph database [0026])  wherein the graph data (graph data [0028]) comprises a plurality of vertices (nodes such as “vertices” [0026]) and a plurality of edges (connections and relations such as “edges” [0067]) that represent relationships (relations [0059]) between the plurality of vertices; (nodes such as “vertices” [0026])  wherein the database server instance (distributed graph database [0026])  is implemented by a plurality of processing threads (multiple threads [0039]) running on a computing device (Fig. 9 electronic device [0023]) of the database management system; (distributed graph database [0026])  wherein said executing the query over the graph data(querying graph data [0028])  comprises: a particular thread, (main thread [0038]) of the plurality of processing threads, (multiple threads [0039]) modifying executing of said query over (Fig. 7, if there is there an intersection between entities of the highest layer of the start entity and the end entity [0057])  the graph data from using the breadth-first traversal techniques in the intermediate results production mode (Fig. 3 (S301) performing a breadth-first search in a distributed graph database with a start entity to be searched and an end entity to be searched as root nodes respectively, and obtaining a layer of new entities for each search [0036]) 
using depth-first traversal techniques to produce one or more results for the query in a final results production mode (Fig. 7, if there is there an intersection between entities of the highest layer of the start entity and the end entity? all paths are found by performing a depth-first search through backtracking based on the previously recorded path records [0057]) 
	Deng does not fully disclose of a database management system, by the database management system; determining that there are less than a threshold number of intermediate results in one or more intermediate result queues  in response to determining that there are less than the threshold number of intermediate results in the one or more intermediate result queues; the particular thread operating in an intermediate results production mode comprising: the particular thread using breadth-first traversal techniques to produce a one or more intermediate results for the query, and the particular thread inserting the one or more intermediate results into at least one intermediate result queue of the one or more intermediate result queues; and after inserting the  one or more intermediate results into the at least one intermediate result queue, the particular thread operating in a final results production mode comprising using depth-first traversal techniques to produce one or more results for the query;  
	Harris teaches of a database management system, (database management system [0050]) by the database management system; (database management system [0050])  determining that there are less than (if the query cost estimate is lower than the threshold cost [0056]) a threshold number (threshold cost [0055]) threshold cost is 1000 results [0024]  of intermediate results (query cost estimate [0056]) query cost at or below 1000 [0057]  in one or more intermediate result queues; (job execution queue [0065]) job execution queue may hold a maximum number of M jobs [0080]  in response to determining that there are less than (if the query cost estimate is lower than the threshold cost [0056]) the threshold number(threshold cost [0055]) threshold cost is 1000 results [0024]   of intermediate results (query cost estimate [0056]) query cost at or below 1000 [0057]  in the one or more intermediate result queues (job execution queue [0065]) job execution queue may hold a maximum number of M jobs [0080]  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Harris whereby  of a database management system, by the database management system; determining that there are less than a threshold number of intermediate results in one or more intermediate result queues  in response to determining that there are less than the threshold number of intermediate results in the one or more intermediate result queues. By doing so a query job item is enqueued onto the end (tail) of a job execution queue and can contain other previously enqueued query jobs items corresponding to previously obtained query jobs. Harris [0011].
Chen teaches the particular thread (Fig. 19, the thread [0085]) operating in an intermediate results production mode (Fig. 19 maintain partial results [0085]) such as “intermediate results production mode” comprising: the particular thread (Fig. 19, the thread [0085]) using breadth-first traversal techniques (traversal [0085]) such as Fig. 5 fixed depth breadth first search (BFS) [0011] to produce a one or more intermediate results (outgoing edge requests; incoming edge requests [0084]) such as “intermediate results” for the query, (the query [0050]) and the particular thread (Fig. 19, the thread [0085]) inserting (placing [0084]) the one or more intermediate results (outgoing edge requests; incoming edge requests [0084]) into at least one intermediate result queue (each queue [0084]) such as “intermediate result queue” of the one or more intermediate result queues; (appropriate queues of the firehose, [0084]) such as “one or more intermediate result queues” and after inserting (placing [0084]) the one or more intermediate results (outgoing edge requests; incoming edge requests [0084]) such as “intermediate results” into the at least one intermediate result queue, (each queue [0084]) such as “intermediate result queue” the particular thread (Fig. 19, the thread [0085]) operating in a final results production mode (until the traversal finishes [0085]) comprising using depth-first traversal techniques (max depth, max nodes, max time allowed) [0085]) to produce one or more results (and then return results [0085]) for the query (the query [0050])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Chen wherein the particular thread operating in an intermediate results production mode comprising: the particular thread using breadth-first traversal techniques to produce a one or more intermediate results for the query, and the particular thread inserting the one or more intermediate results into at least one intermediate result queue of the one or more intermediate result queues; and after inserting the  one or more intermediate results into the at least one intermediate result queue, the particular thread operating in a final results production mode comprising using depth-first traversal techniques to produce one or more results for the query. By doing so the query manager 108 can maintain all this partial state while performing the query and it returns to the client 110 when the final answer is available. Chen [0050]
Claim 9 corresponds to claim 1 and is rejected accordingly.

Regarding claim 3 Deng in view of Harris and in further view of Chen teaches the computer-executed method of Claim 1.
Deng as modified further teaches   wherein: the one or more intermediate result queues (Fig. 6, asynchronous queue; blocking queue [0051]) store message buffers; (message queue such as “message buffers” [0028]) the particular thread (main thread [0038]) inserting (Fig. 6 writing such as “inserting” [0056]) the one or more intermediate results (intersection entities such as “intermediate results” [0079])  into the at least one intermediate result queue comprises: (Fig. 6, asynchronous queue; blocking queue [0051]) the particular thread (main thread [0038]) populating a message buffer (message queue such as “message buffers” [0028]) with at least a portion (shortest path [0079]) of the one or more intermediate results, (intersection entities such as “intermediate results” [0079])  and causing a particular intermediate result queue, (Fig. 6, asynchronous queue [0051]) of the one or more intermediate result queues, (Fig. 6, asynchronous queue; blocking queue [0051]) to include the message buffer (message queue such as “message buffers” [0028])
Claim 11 corresponds to claim 3 and is rejected accordingly.

Regarding claim 7 Deng in view of Harris and in further view of Chen teaches the computer-executed method of Claim 1.
Deng as modified further teaches identifying a plurality of query execution stages (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) wherein the plurality of query execution stages (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) is ordered from earliest query execution stage to latest query execution stage; (Taking the start entity A to be searched and the end entity G to be searched as root nodes respectively, a breadth-first search is alternately performed in the graph data in an
asynchronous serial manner to obtain the shortest path from the start entity A to the end entity G. [0046])   wherein said executing the query over the graph data (querying graph data [0028]) is performed based on the plurality of query execution stages; (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) wherein the particular thread (main thread [0038]) using depth-first traversal techniques (depth-first search [0055]) to produce the one or more results (to obtain the shortest path from the start entity to the end entity. [0055]) for the query (querying graph data [0028]) comprises: scanning (performing path backtracking such as “scanning” [0079]) intermediate results, (intersection entities such as “intermediate results” [0079])   in the one or more intermediate result queues, (Fig. 6, asynchronous queue; blocking queue [0051]) to identify one or more late intermediate results (intersection entities of the highest search layers of the start entity and the end entity [0079]) for one or more of the latest query execution stages, (At this time, an intersection checking is performed on the neighbor entities E and D of the highest
layer of the start entity A and neighbor entities F and D of the highest layer of the side of the end entity G, an intersection D is obtained, [0046]) of the plurality of query execution stages; (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) producing the one or more results (and a path D [Wingdings font/0xE0] G are obtained through backtracking toward the start entity A  [0046]) for the query based, (querying graph data [0028]) at least in part, on using depth-first traversal techniques (depth-first search [0055]) on the one or more late intermediate results (a path  D [Wingdings font/0xE0] G are obtained through backtracking toward the start entity A [0046])
Claim 15 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Deng in view of Harris and in further view of Chen teaches the computer-executed method of Claim 1.
Deng as modified further teaches identifying a plurality of query execution stages for the query; (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) wherein the plurality of query execution stages (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) is ordered from earliest query execution stage to latest query execution stage; (Taking the start entity A to be searched and the end entity G to be searched as root nodes respectively, a breadth-first search is alternately performed in the graph data in an asynchronous serial manner to obtain the shortest path from the start entity A to the end entity G. [0046])  wherein said executing the query over the graph data (querying graph data [0028]) is performed based on the plurality of query execution stages; (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046])  wherein the particular thread(main thread [0038])  using breadth-first traversal techniques (breadth-first search [0079]) to produce the one or more intermediate results (to obtain intersection entities of the highest search layers of the start entity and the end entity; such as “intermediate results” [0079]) see also a layer of new entities is obtained at each iteration such as “intermediate results” [0037 for the query (querying graph data [0028]) comprises: scanning (performing path backtracking such as “scanning” [0079]) intermediate results, (intersection entities such as “intermediate results” [0079])    in the one or more intermediate result queues, (Fig. 6, asynchronous queue; blocking queue [0051])  to identify one or more early intermediate results for one or more of the earliest query execution stages, of the plurality of query execution stages; (Fig. 4, entity A is a start entity to be searched and the entity G is an end entity to be searched [0046]) producing the one or more intermediate results (to obtain intersection entities of the highest search layers of the start entity and the end entity; such as “intermediate results” [0079]) see also a layer of new entities is obtained at each iteration such as “intermediate results” [0037 based, at least in part, on using breadth- first traversal techniques (breadth-first search [0079]) on the one or more early intermediate results (finally a path A [Wingdings font/0xE0] C [Wingdings font/0xE0] D are obtained through backtracking toward the end entity G [0046])
Claim 16 corresponds to claim 8 and is rejected accordingly.

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (United States Patent Publication Number 20210089580), in view of Harris et al. (United States Patent Publication Number 20150261817), hereinafter referred to as Harris, in view of Chen et al., (United States Patent Publication Number 20180039710) hereinafter Chen and in further view of Wu et al., (United States Patent Publication Number 20120109889) hereinafter Wu
Regarding claim 2 Deng in view of Harris and in further view of Chen  teaches the computer-executed method of Claim 1.
Deng as modified further teaches produced by the plurality of processing threads (multiple threads [0039]) the computing device (Fig. 9 electronic device [0023])
Deng as modified does not fully disclose wherein: the computing device of the database management system is a particular computing device; the one or more intermediate result queues comprise one or both of: a local intermediate result queue configured to store intermediate results produced by, and a remote intermediate result queue configured to store intermediate results produced by one or more computing devices, other than the particular computing device, of the database management system.
	Harris teaches wherein the computing device (computing devices [0029]) of the database management system (database management system [0025]) is a particular computing device (one or more computing devices that submit query job requests to fair scheduler 104 [0029]) the one or more intermediate result queues; (job execution queue [0065]) job execution queue may hold a maximum number of M jobs [0080]  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Harris wherein the computing device of the database management system is a particular computing device; the one or more intermediate result queues. By doing so a query job item is enqueued onto the end (tail) of a job execution queue and can contain other previously enqueued query jobs items corresponding to previously obtained query jobs. Harris [0011].
Wu teaches comprise one or both of: a local intermediate result queue (source queue such as a “local intermediate result queue” [0085]) configured to store intermediate results; (three or more statistics that are specific to the component named 253 – 255 and 267 – 269 [0044]) and a remote intermediate result queue (destination queue such as a “remote intermediate result queue” [0085]) configured to store intermediate results (six statistics 258 – 263 [0044]) produced by one or more computing devices, other than the particular computing device, (other data devices [0115])  of the database management system (database management system [0040])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng in view of Harris to incorporate the teachings of Wu comprising one or both of: a local intermediate result queue configured to store intermediate results produced by, and a remote intermediate result queue configured to store intermediate results produced by one or more computing devices, other than the particular computing device, of the database management system. By doing so through local and remote queries, data from the
above two views are combined together to build a graph in one database. Wu [0061].
Claim 10 corresponds to claim 2 and is rejected accordingly.

Claims 4, 5, 6 are  rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (United States Patent Publication Number 20210089580), in view of Harris et al. (United States Patent Publication Number 20150261817), hereinafter referred to as Harris, in view of Chen et al., (United States Patent Publication Number 20180039710) hereinafter Chen and in further view of Bhattacharya et al., (United States Patent Publication Number 20170118042) hereinafter Bhattacharya
Regarding claim 4 Deng in view of Harris and in further view of Chen teaches the computer-executed method of Claim 1.
Deng as modified further teaches   wherein said executing the query over the graph data (querying graph data [0028]) further comprises:
Deng as modified does not fully disclose identifying a remote edge that is owned by a second computing device of the database management system; in response to identifying the remote edge, including a particular intermediate result that is based, at least in part, on the remote edge in a particular message buffer; after including the particular intermediate result in the particular message buffer, determining that the particular message buffer is full; and in response to determining that the particular message buffer is full, sending the particular message buffer to the second computing device.
Bhattacharya teaches identifying a remote edge (destination edge PEs [0239]) that is owned by a second computing device (Master CB node. [0376]) of the database management system; (tuple space database such as “database management system” [0127]) in response to identifying the remote edge, (destination edge PEs [0239])  including a particular intermediate result (Fig. 3. (308) (310)  for each rule a hot swap message is generated; such as “intermediate results” [0041]) see full iteration of Fig. 3 that is based, at least in part, on the remote edge (destination edge PEs [0239]) in a particular message buffer; (message buffers [0372]) after including the particular intermediate result (Fig. 3. (308) (310)  for each rule a hot swap message is generated; such as “intermediate results” [0041]) see full iteration of Fig. 3 in the particular message buffer, (message buffers [0372]) determining that the particular message buffer is full; (When the current queue occupancy of a specific REL-IPC message queue reaches the configured Maximum Queue Occupancy Threshold parameter value, the Queue is considered full [0376]) and in response to determining that the particular message buffer is full, sending the particular message buffer to the second computing device. (and a Flow Control Message containing the current Queue Occupancy values for each of the REL-IPC Message queue(s) is sent back to the Master CB node. [0376])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng in view of Harris and Chen  to incorporate the teachings of Bhattacharya in identifying a remote edge that is owned by a second computing device of the database management system; in response to identifying the remote edge, including a particular intermediate result that is based, at least in part, on the remote edge in a particular message buffer; after including the particular intermediate result in the particular message buffer, determining that the particular message buffer is full; and in response to determining that the particular message buffer is full, sending the particular message buffer to the second computing device. By doing so if a Hot-Swap P2P transaction submission attempt to the transaction manager fails due to the ITC queue being full, then PE-HS-Controller can reset the Maximum Tuple Walk allowed count to one, and start a delay timer. Bhattacharya [0124].
Claim 12 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Deng in view of Harris, in view of Chen and in further view of Bhattacharya teaches the computer-executed method of Claim 4.
Deng as modified does not fully disclose wherein: the computing device of the database management system is a particular computing device; the particular message buffer is registered with a network interface card (NIC) of the particular computing device; sending the particular message buffer to the second computing device comprises: producing communication structures directly from the particular message buffer, and sending the communication structures, to the second computing device, over a network that communicatively couples the particular computing device and the second computing device.
	 Bhattacharya teaches wherein: the computing device (Master CB node [0376])  of the database management system (tuple space database such as “database management system” [0127]) is a particular computing device; (it is designated as master and can therefore be elected [0028]) the particular message buffer (message buffer [0372]) is registered with a network interface card (NIC) (applications would need to distribute their protocol or network interfaces related configuration
parameters to their counterparts in the destination PE [0321]) of the particular computing device; (Master CB node [0376]) sending the particular message buffer (message buffers are allocated and released by various applications during Transaction processing, [0372]) to the second computing device (PE devices [0469]) comprises: producing communication structures (Fig. 3, (312)  CB generates and transmits hot swap message to PE [0042])  directly from the particular message buffer, (message buffer [0372]) and sending the communication structures, (Fig. 3, (312) hot swap message [0042]) to the second computing device, (PE devices [0469]) over a network (distributed network [0024]) that communicatively couples (connected hosts [0036])  the particular computing device (Master CB node [0376]) and the second computing device (PE devices [0469])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng in view of Harris, in view of Chen to incorporate the teachings of Bhattacharya wherein: the computing device of the database management system is a particular computing device; the particular message buffer is registered with a network interface card (NIC) of the particular computing device; sending the particular message buffer to the second computing device comprises: producing communication structures directly from the particular message buffer, and sending the communication structures, to the second computing device, over a network that communicatively couples the particular computing device and the second computing device.
Claim 13 corresponds to claim 5 and is rejected accordingly.

Regarding claim 6 Deng in view of Harris, in view of Chen and in further view of Bhattacharya teaches the computer-executed method of Claim 4.
Deng as modified does not fully disclose, wherein: the computing device of the database management system is a particular computing device; the method further comprises: selecting the particular message buffer to store the particular intermediate result based, at least in part, on both (a) an owner of a destination vertex of the remote edge being the second computing device, and (b) a stage of query prosecution at which the remote edge was discovered; wherein sending the particular message buffer to the second computing device is further based on determining that a number of unacknowledged message buffers, sent to the second computing device for the stage of query prosecution, does not exceed a limit on the number of unacknowledged message buffers.
Bhattacharya teaches wherein: the computing device (Master CB node [0376])  of the database management system  (tuple space database such as “database management system” [0127]) is a particular computing device; (it is designated as master and can therefore be elected [0028])  the method further comprises: selecting the particular message buffer (message buffer [0372]) to store the particular intermediate result (Fig. 3. (308) (310)  for each rule a hot swap message is generated; such as “intermediate results” [0041]) see full iteration of Fig. 3 based, at least in part, on both (a) an owner of a destination vertex (terminal vertex [0058]) of the remote edge (destination edge PEs [0239]) being the second computing device, (PE devices [0469])  and (b) a stage of query prosecution (Fig. 3, steps (306) – (316) iteration of message creation for a PE device [0010]) at which the remote edge was discovered; (discovering the PE [0235]) wherein sending the particular message buffer (message buffer [0372]) to the second computing device (PE devices [0469])  is further based on determining that a number of unacknowledged message buffers, (NACK message listing [0312]) sent to the second computing device (PE devices [0469])  such as destination receivers [0312] for the stage of query prosecution, (Fig. 3, steps (306) – (316) iteration of message creation for a PE device [0010]) does not exceed a limit on the number of unacknowledged message buffers (the NACK message would simply contain a Bit Vector with start sequence number and the last sequence number of the Bit Vector and each bit corresponding to the missing Sequence number would be set to '1 '. The Transaction Manager at the Master CB upon receiving a NACK request would retransmit the P2P Transactions whose Sequence Numbers are found set to ' 1' in the message. [0312])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng in view of Harris, in view of Chen to incorporate the teachings of Bhattacharya wherein: the computing device of the database management system is a particular computing device; the method further comprises: selecting the particular message buffer to store the particular intermediate result based, at least in part, on both (a) an owner of a destination vertex of the remote edge being the second computing device, and (b) a stage of query prosecution at which the remote edge was discovered; wherein sending the particular message buffer to the second computing device is further based on determining that a number of unacknowledged message buffers, sent to the second computing device for the stage of query prosecution, does not exceed a limit on the number of unacknowledged message buffers. By doing so the sequence gap recovery will be achieved. Bhattacharya [0312].
Claim 14 corresponds to claim 6 and is rejected accordingly.

Claims 17 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (United States Patent Publication Number 20210089580), in view of Harris et al. (United States Patent Publication Number 20150261817), hereinafter referred to as Harris, in view of Chen et al., (United States Patent Publication Number 20180039710) hereinafter Chen and in further view of Choudhury et al., (United States Patent Publication Number 20180329958) hereinafter Choudhury
Regarding claim 17 Deng in view of Harris and in further view of Chen teaches the computer-executed method of claim 1.
Deng as modified does not fully disclose wherein using depth-first traversal techniques to produce one or more results for the query is based, at least in part, on particular one or more intermediate results from at least one intermediate result queue of the one or more intermediate result queues.
Choudhury teaches wherein using depth-first traversal techniques (depth-first traversal [0077]) to produce one or more results (results of continuous
subgraph matching [0078]) for the query is based,(the query pattern [0054])  at least in part, on particular one or more intermediate results (partial matches [0082]) such as “one or more intermediate results” from at least one intermediate result queue (task queue command queue[0108]) of the one or more intermediate result queues (assorted queues [0106])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng in view of Harris, in view of Chen to incorporate the teachings wherein using depth-first traversal techniques to produce one or more results for the query is based, at least in part, on particular one or more intermediate results from at least one intermediate result queue of the one or more intermediate result queues. By doing so for a given partial match from one of the cumulative sets of partial matches, for the evaluation of the condition, the network analysis tool determines whether the affected vertices for the given partial match have been updated within the time window defined by the join threshold. Choudhury [0009]
Claim 18 corresponds to claim 17 and is rejected accordingly


Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Abou et al., (United States Patent Number 9135565) teaches a system 
for a multiple reference point shortest path algorithm Col. 1 ln 55 - 56
8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166